Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the prior art fails to disclose or render obvious  a second wall part placed on said vehicle inward side with respect to said first wall part in such a manner that said second wall part opposes said first wall part, covering a surface on said vehicle inward side of said detection sensor, including a detection-sensor-fixed-surface, said detection sensor being to be fixed thereto, on said vehicle outward side thereof, and including an inner-panel-opposing-surface opposing said inner panel on said vehicle inward side thereof; and a connection part connecting said first wall part and said second wall part, and said second wall part comprises a recessed part on a vehicle front side thereof and a recessed part on a vehicle rear side thereof, each of which being recessed from said inner-panel-opposing-surface toward a vehicle outward direction. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosre
KITAGAWA- Sensor Body That Detects Peripheral Information In Relation To A Vehicle, A Housing That Is Formed In A Box Shape, Covers Sensor Body From An Outer Side, And Is Attached To An Outer Panel Of The Vehicle

 
KATAOKA Sensor Mounting Structure Comprises Sensor Body That Detects Peripheral Information in Relation to a vehicle, A Housing That Is Formed In A Box Shape, Covers Sensor Body From An Outer Side, And Is Attached To An Outer Panel Of The Vehicle
 Transportation Apparatus, Has Lid Element For Covering Irradiation Surface, Outer Surface Provided With Opening Portion Arranged Close To Abutment Portion, Where Lid Element Is Arranged To Be Pressable From Inside Through Opening Portion

Hara-sensor in hollow cross section


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINEL E ROMAIN whose telephone number is (571)270-7013. The examiner can normally be reached 6:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PINEL E ROMAIN/Primary Examiner, Art Unit 3612